— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedman, J.), rendered June 3, 1987, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction for the crimes of robbery in the first degree and robbery in the second degree arose out of an incident which occurred during the late evening and early morning hours of January 28 and January 29, 1986, in Long Island City. The prosecution’s case rested primarily on the testimony of two complainants, a mother and her 15-year-old daughter.
Contrary to the defendant’s argument, the trial court did not improvidently exercise its discretion in refusing to permit inquiry into the fact that the mother had been arrested twice, where the arrests did not result in convictions (People v Cook, 37 NY2d 591; People v Morales, 135 AD2d 742).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit (People v Pavao, 59 NY2d 282, 288-289; People v Poole, 48 NY2d 144, 149; 1 CJI[NY] 6.05; CPL 400.20 [3] [b]; People v Drummond, 104 AD2d 825). Mangano, J. P., Brown, Hooper and Sullivan, JJ., concur.